El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El demandante alega que desde el 14 de julio de 1934 y hasta la fecha en que radicó su demanda, se encontraba en la posesión material de una finca rústica de dos cuerdas de terreno; que durante los ocho meses anteriores a la presen-tación de la demanda, los demandados han perturbado su posesión, soltando ganado en la finca, penetrando en ella, tratando de cosechar los frutos del inmueble y llevándoselos en algunas ocasiones, alegando que la demandada Micaela Castro es dueña de la finca y que tratará por todos los me-dios de desposeer al demandante.
*39Contestó Micaela Castro, negando los hechos alegados en la demanda y alegando en contrario que desde el año 1937 ella ha poseído y posee en la actualidad la finca en cuestión; y que es el demandante Ambrosio Castro quien ha ejecutado actos perturbadores de su posesión, hasta el extremo que ella se vió obligada a denunciarlo por daños maliciosos. Alegó, además, que durante el año anterior a la presentación de la contrademanda, ella había estado y estaba en posesión de la finca; y pidió se dictase sentencia de injunction contra el demandante y contrademandado. Éste contestó negando los hechos esenciales de la contrademanda.
Visto el caso ante la Corte de Distrito de Humacao, ésta dictó sentencia desestimando la demanda y declarando .con lugar la contrademanda.
El presente recurso interpuesto por el demandante se basa en la alegación de que la corte sentenciadora erró al apreciar la prueba.
Los fundamentos de la sentencia recurrida son: (a) que el demandante no probó convincentemente su posesión du-rante el año precedente a la iniciación de este procedimiento; (b) que fue más convincente la alegación de la demandada al efecto de que ella tiene y ha tenido la posesión del predio por más de un año con anterioridad a dicha fecha; y (c)' que resultó probado que, en ocasiones, el demandante perturbó a la demandada en su posesión.
" Después de un detenido estudio de la transcripción de evidencia opinamos que las conclusiones de hecho a que llegó la corte inferior están sostenidas por la prueba. La eviden-cia presentada por la demandada, a la cual dió crédito la corte sentenciadora, demuestra que dicha demandada estaba en posesión de la finca desde el año 1937 y que la poseía en la fecha en que radicó su contrademanda.

La sentencia debe ser confirmada.